Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This application is a 371 of PCT/EP2018/068718.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2022 has been entered.
 	Claims 1-2 and 4-22 are pending.

Election/Restrictions
Applicant elected with traverse of Group I with a species election of 
1.  S. cerevisiae as the parent recombinant yeast and
2.  the following as the genetic modifications made in said parent yeast:
(A)  HOM2-2 (which corresponds to the mutated S. cerevisiae HOM2 gene of SEQ ID NO: 2) that is under the control of the inducible promoter pACU5; 
(B) THR1 (from S. cerevisiae) that is overexpressed via the promoter pTDH3;
(C) THR4 (from S. cerevisiae) that is overexpressed via the promoter pCCW12; 
(D) AK (from B. subtilis) that is under the control of the inducible promoter pACU7;
(E) AAT2 (from S. cerevisiae) that is under the control of the inducible promoter pAC U 1; and
(F) GDH (from E. caudatum) that is overexpressed via the promoter pTDH3 
in the reply filed on March 16, 2021.   
Claims 4-9 and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 16, 2021.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “HOM2-2”. The metes and bounds of this limitation in the context of the above claim are not clear to the Examiner. The specification does not provide a specific definition for “HOM2-2”. “HOM2” is the acronym for aspartate semi-aldehyde dehydrogenase. While “HOM2-2” is discussed in the specification as a mutant aspartate semi-aldehyde dehydrogenase and an example of HOM2-2 is described as a mutant of S. cerevisiae HOM2 wherein the mutant consists of S39E substitution (page 17, line 23 through page 18, line 2 and Example 2), it is unclear as to which aspartate semi-aldehyde dehydrogenase mutant is a “HOM2-2”.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  Clarification is requested.  
For examination purposes, the examiner has interpreted ''HOM2-2'' as any mutant of any aspartate semi-aldehyde dehydrogenase, wherein the resulting mutant aspartate semi-aldehyde dehydrogenase uses both NAD and NADP.   However, if applicants' intended meaning of the limitation is different from the examiner's interpretations as stated above, applicants are requested to so state and clarify the record.
This rejection may be overcome by amending claim 20 to recite “..HOM2-2 encoded by the nucleic acid sequence of SEQ ID NO:2” or “..HOM2-2, wherein HOM2-2 is a mutant of S. cerevisiae HOM2 consisting of the S39E substitution”, for example.
 	 
Claim Rejections - 35 USC § 102
 
Claim 1 has been amended to limit the aspartate semi-aldehyde dehydrogenase to an aspartate semi-aldehyde dehydrogenase that uses both NAD and NADP.  Farfan (from PTO-892) does not teach such aspartate semi-aldehyde dehydrogenase.  Therefore, the rejection of claim(s) 1, 10, and 16-20 under 35 U.S.C. 102(a)(1) as being anticipated by Farfan has been withdrawn.  
Claim 1 has been amended to limit the aspartate semi-aldehyde dehydrogenase to an aspartate semi-aldehyde dehydrogenase that uses both NAD and NADP.  Saville (form PTO-1449 and from PTO-892) does not teach such aspartate semi-aldehyde dehydrogenase.  Therefore, the rejection of claim(s) 1-2 under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Saville has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 has been amended to limit the aspartate semi-aldehyde dehydrogenase to an aspartate semi-aldehyde dehydrogenase that uses both NAD and NADP.  None of Farfan (form PTO-892), Saville (form PTO-1449 and from PTO-892), Li (form PTO-892), nor Peng (form PTO-892) teach such aspartate semi-aldehyde dehydrogenase.  Therefore, the rejection of claim(s) 1-3, 10-12, and 16-20  under 35 U.S.C. 103 as being unpatentable over Farfan, Saville, Li, and Peng has been withdrawn.   

Claims 1-2, 10-12, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farfan (Enrichment of threonine content in Saccharomyces cerevisiae by pathway engineering. Enzyme and Microbial Technology 26 (2000) 763–770. – form PTO-892), Xu (Mutagenesis of Key Residues in the Binding Center of l-Aspartate-β-Semialdehyde Dehydrogenase from Escherichia coli Enhances Utilization of the Cofactor NAD(H).Chembiochem. 2016 Jan 1;17(1):56-64. Epub 2015 Dec 10. – form PTO-892), Saville (US 2015/0197779 – form PTO-1449 or US 10,889,842 – form PTO-892. US 2015/0197779 is used for specification passages), Li (Current status on metabolic engineering for the production of L-aspartate family amino acids and derivatives. Bioresource Technology 245 (2017) 1588–1602.  Published online on May 24, 2017. – form PTO- 892) and Peng (Coupling gene regulatory patterns
to bioprocess conditions to optimize synthetic metabolic modules for improved sesquiterpene production in yeast.  Biotechnol Biofuels (2017) 10:43. DOI 10.1186/s13068-017-0728-x. Published on February 21, 2017. – form PTO-892).
Applicant at page 2 of the Remarks filed on July 30, 2021 state that the enzymes “aspartokinase” and “aspartate kinase” catalyze identical reactions, the phosphorylation of the amino acid aspartate.  The specification of the instant application also defines “aspartokinase” and “aspartate kinase” as catalyzing the same reaction (see page 33, lines 4-6 and page 36, lines 4-6).  Therefore, the recitation of “aspartokinase” and “aspartate kinase” have been interpreted as the same enzyme and “aspartate kinase” is used in the rejection.   In addition, MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the limitation ''HOM2-2'' recited in claim 20 is indefinite (see the 112(b) rejection above) and has been broadly interpreted as any mutant of any aspartate semi-aldehyde dehydrogenase, wherein the resulting mutant aspartate semi-aldehyde dehydrogenase uses both NAD and NADP.
Regarding claims 1 and 21, Farfan discloses a threonine producing recombinant S. cerevisiae overexpressing (A) a polynucleotide encoding a S. cerevisiae aspartate semi-aldehyde dehydrogenase HOM2, (B) a polynucleotide encoding homoserine kinase, (C) a polynucleotide encoding threonine synthase, and (D) a polynucleotide encoding aspartate kinase via plasmid pTHR (abstract, Figure 2, and Section 2.2). Regarding claim 10, the polynucleotide encoding the aspartate kinase comprised in the recombinant S. cerevisiae of Farfan is from S. cerevisiae (Section 2.2).  Regarding claim 17 and claim 20 (B), the polynucleotide encoding the homoserine kinase comprised in the recombinant S. cerevisiae of Farfan is a S. cerevisiae homoserine kinase THR1 (Section 2.2). Regarding claim 18 and claim 20 (C), the polynucleotide encoding the threonine synthase comprised in the recombinant S. cerevisiae of Farfan is a S. cerevisiae threonine synthase THR4 (Section 2.2).  Regarding claim 19 and claim 20 (D), the polynucleotide encoding the aspartate kinase comprised in the recombinant S. cerevisiae of Farfan is a S. cerevisiae aspartate kinase HOM3 (Section 2.2).  “AK” is the acronym of aspartate kinase.   
Farfan does not disclose overexpressing a polynucleotide encoding a mutant aspartate semi-aldehyde dehydrogenase that uses both NAD and NAD, an aspartate transaminase, a glutamate dehydrogenase, nor a promoter inducible with copper.
Regarding claim 1(A), 16, and claim 20 (A), Xu discloses a polynucleotide encoding a mutant aspartate semi-aldehyde dehydrogenase that uses both NAD and NADP as its cofactor (abstract). Xu suggests substituting NADP(H) dependent aspartate semi-aldehyde dehydrogenase with aspartate semi-aldehyde dehydrogenase capable of also utilizing NAD(H), thus making it possible to synthesize amino acids of the aspartate pathway in the presence of NADH (pages 56-57).
Regarding claims 1-2 and 11-12, Saville discloses a threonine producing recombinant yeast comprising (A) a polynucleotide encoding an aspartate semi-aldehyde dehydrogenase, (B) a polynucleotide encoding homoserine kinase, (C) a polynucleotide encoding threonine synthase, (D) a polynucleotide encoding aspartate kinase, and (E) a polynucleotide encoding an aspartate transaminase, wherein the polynucleotides are overexpressed or under the control of an inducible promoter ([0029], [0034], [0054], [0062]-[0067], [0102], and claim 13).
Regarding claims 1-2, Li discloses the biosynthetic pathway of threonine from oxaloacetate (Figure 3).  Oxaloacetate and glutamate is converted to aspartate and ketoglutarate by an aspartate transaminase (also known as aspartate aminotransferase).  Glutamate dehydrogenase recycles the ketoglutarate produced back to glutamate. 
 Regarding claims 11-12, promoters inducible with copper was known in the art.   Peng discloses controlling individual components of heterologous pathways in S. cerevisiae by using a CUP1 promoter inducible with copper (abstract and third paragraph at page 2 and fourth paragraph at pages 2-3).  Peng discloses that the growth phase and the production phase can be separated by inducing the heterologous pathway genes using said copper inducible promoter, to enable both a high growth rate and a high production rate (third paragraph at page 2).
Therefore, in combing the above references, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the recombinant S. cerevisiae of Farfan by substituting the aspartate semi-aldehyde dehydrogenase with an aspartate semi-aldehyde dehydrogenase that uses both NAD and NADP as its cofactor, adding polynucleotides encoding an aspartate transaminase and a glutamate dehydrogenase, and controlling the expression of the polynucleotides using a promoter inducible with copper.   One having ordinary skill in the art would have been motivated to express an aspartate semi-aldehyde dehydrogenase that uses both NAD and NADP as its cofactor to allow for threonine production in the presence of NAD and NADP and their reduced forms.  One having ordinary skill in the art would have been motivated to express aspartate transaminase to increase availability of aspartate, the first step in threonine biosynthesis.  One having ordinary skill in the art would have been motivated to express glutamate dehydrogenase to recycle the ketoglutarate produced by the aspartate transaminase back to glutamate, which is required to convert oxaloacetate to aspartate.  One having ordinary skill in the art would have been motivated to use a copper inducible promoter in order to control expression of the polynucleotides of the threonine biosynthesis pathway and polynucleotides encoding aspartate transaminase and glutamate dehydrogenase in order to achieve both a high growth rate and a high production rate.  One of ordinary skill in the art would have had a reasonable expectation of success Farfan and Saville both disclose S. cerevisiae/yeast comprising polynucleotides encoding enzymes of the threonine biosynthesis pathway and expression of heterologous polynucleotides in S. cerevisiae using inducible promoters were known in the art  
Therefore, the above references render claims 1-2, 10-12, and 16-21 prima facie obvious.

Conclusion

	Claims 1-2 and 4-22 are pending.

	Claims 4-9 and 13-15 are withdrawn.

	Claims 1-2, 10-12, and 16-21 are rejected.

Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652